Title: From George Washington to James Madison, 3 August 1788
From: Washington, George
To: Madison, James



My dear Sir,
Mount Vernon Augt 3d 1788.

Your favors of the 21st & 27th of last month came duly to hand. The last, contained the pleasing—and I may add (tho’ I could not reconcile it with any ideas I entertained of common policy) unexpected account of the unconditional ratification of the Consitution by the State of New York—That No. Carolina will hesitate long in its choice I can scarcely believe; but what Rhode Island will do is more difficult to say, though not worth a conjecture; as the conduct of the Majority there, has, hitherto, baffled all calculation.
The place proper for the New Congress to meet at, will, unquestionably, undergo (if it has not already done it) much investigation; but there are certain things which are so self evident in their nature as to speak for themselves—this, possibly, may be one—where the true point lays I will not undertake to decide, but there can be no hesitation I conceive in pronouncing one thing, that in all Societies, if the bond or cement is strong and interesting enough to hold the body together, the several parts should submit to the inconveniencies for the benefits which they derive from the conveniencies of the compact.
We have nothing in these parts worth communicating. Towards New York we look for whatever is interesting, until the States begin to act under the New form, which will be an important epocha in the annals of this Country. With sentiments of sincere friendship and affection I am—Yours

Go: Washington

